Citation Nr: 1138034	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  06-03 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a compensable disability rating for burns of the right hand and wrist.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to May 1979.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In a July 2010 decision, the Board adjudicated the Veteran's appeal as to whether a compensable disability rating is warranted for a burn of his right hand and wrist.  He appealed that decision to the U.S. Court of Appeals for Veterans Claims (Veterans Court).  In March 2011, the Veterans Court granted a joint motion of the Veteran and the Secretary of Veterans' Affairs vacated this issue, and remanded the matter to the Board for compliance with the instructions in the joint motion.  


FINDING OF FACT

The Veteran's right hand and wrist burn results in pain.  


CONCLUSION OF LAW

The criteria for a 10 percent rating for disability due to a right hand and wrist burn have been met.  38 U.S.C.A. §§ 5107, 1155 (West 2002);  §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.21, 4.118 Diagnostic Code 7804 (2011); 4.118 Diagnostic Code 7804 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in September 2004, July 2005, and March 2006.  Those letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Although the July 2005 and March 2006 letters were sent after the initial unfavorable RO decision, to the extent that the later letters corrected any deficiency in the 2004 letter, the Veteran has not been prejudiced by the timing of the later letters.  His claim was readjudicated by the RO as recently as July 2010.  That action along with the additional opportunity to participate meaningfully in the processing of his claim cured the timing error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA has a duty to assist claimants in the development of their claims.  This duty includes assisting claimants in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records and records associated with his claim for disability benefits from the Social Security Administration (SSA).  In May 2005 VA afforded the Veteran an examination to determine the extent of disability due to his right hand and wrist burn.  That examination included review of the claims file and examination of the Veteran.  Based on these facts the examiner noted that the Veteran had no discernable scar of his left hand and recorded the Veteran's report of continued pain of the area that had been burned.  The Board finds that the examination was adequate because the examiner had sufficient facts before her - those obtained from the claims file and examination of the Veteran, appears to have reliably applied reliable medical principles to those facts, and explained herself sufficiently under the facts of this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 1 (2009).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Merits of the Veteran's claim

In July 2003 the RO granted service connection for disability due to burns of the Veteran's right hand and wrist and assigned a noncompensable (zero percent) disability rating.  He filed a claim for an increase in that rating in August 2004.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings are warranted for different periods of time based on the facts found, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The criteria for rating disabilities of the skin are found at 38 C.F.R. § 4.118.  During the course of the Veteran's claim and appeal, VA revised that portion of the rating schedule, effective October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000).  

Under both versions, Diagnostic Code 7801 provides various ratings for scars of other than the head face and neck that are deep or caused limited motion.  38 C.F.R. § 4.118.  Under both versions , Diagnostic Code 7802 provides that scars of other than the head, face, or neck that are superficial and do not cause limitation of motion, and are of area or areas of 144 square inches or greater, are assigned a 10 percent rating.  Id.  The difference between a superficial scar and a deep scar is that superficial scars are not associated with underlying soft tissue damage and deep scars are associated with underlying soft tissue damage.  Id.  

Prior to the October 2008 revision, Diagnostic Code 7803 provided for a 10 percent rating for a superficial unstable scar.  38 C.F.R. § 4.118 (2007).  Note (1) under Diagnostic Code 7803 provided that an unstable scar is one where there is frequent loss of covering of skin over the scar.  Id.  For that same period, Diagnostic Code 7804 provided for a 10 percent rating for superficial scars that were painful upon examination.  Id.  

Effective October 23, 2008, Diagnostic Code 7803 was eliminated and Diagnostic Code 7804 was changed to encompass both unstable and/or painful scars.  Under the revised Diagnostic Code 7804 different ratings are available based on whether there were two or less scars as opposed to more than two scars.  38 C.F.R. § 4.118 (2011).  A 10 percent rating is available for one or two scars that are unstable or painful, a 20 percent rating is assigned for three or four scars that are unstable or painful, and a 30 percent rating is assigned for five or more scars that are unstable or painful.  Id.  Note (2) provides that if one or more scars are both unstable and painful, the rater is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804 when applicable.  Id.  

Prior to October 2008 scars could also be rated based on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).  Effective October 23, 2008, Diagnostic Code 7805 was changed so that other scars and other effects of scars, evaluated under Diagnostic Codes 7801, 7802, and 7804, were to be evaluated for any disabling effects not considered in a rating provided under those other diagnostic codes.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2011).  .

Although there are numerous other diagnostic codes listing criteria for ratings for skin disabilities, none of the other criteria is applicable to the Veteran's disability.  

February 1977 service treatment records document that the Veteran suffered second degree burns of his right hand from a welding torch.  There is no mention of any scar of the right hand or wrist in the VA treatment records.  In May 2005 the Veteran underwent a VA examination of his right hand and wrist, during which time he reported that the in-service burn was along the lateral edge of his right hand from the wrist to the tip of the 5th digit.  He reported that pain occurs when his hand is touching something or in cold weather.  The Veteran also reported that the pain is "irritating" and of a level of between 3 and 8 on an increasing scale of 0 to 10.  He reported that he has no flare-ups involving the area and that he has a  full range of  motion of the hand.  Physical examination was essentially negative; the examiner stated that there was no scar present. 

From this evidence the Board concludes that the Veteran's disability consists of one continuous area, analogous to one scar.  Hence his disability does not approximate a rating for more than one scar.  The maximum rating for one painful scar is 10 percent under the revised Diagnostic Code 7804.  Id.  

Under the revised criteria, all that is required for a 10 percent rating is that the scar be painful.  The record does not provide compelling evidence that the Veteran is other than credible as to his report of pain of the area where the burn occurred.  The Board therefore finds that his disability approximates the criteria for a 10 percent rating under the revised version of Diagnostic Code 7804.  

The question remains as to whether a rating for the Veteran's painful burn area is available under the rating criteria in effect prior to October 23, 2008.  Prior to revising the criteria, VA explained that it proposed to remove the language "on examination" from the criteria for painful scars because, as VA's disability rating are based on relevant medical evidence, those words were redundant.  See 73 Fed. Reg. 428, 429 (January 3, 2008).  From this explanation, the Board concludes that no substantive difference exists between the revised and unrevised criteria as to a finding of "painful" scars.  For this reason, the Board finds that the pain due to the Veteran's burns of the right hand and wrist satisfies the criteria for a 10 percent rating under the unrevised version of Diagnostic Code 7804.  

While disability due to the right hand and wrist burns does approximate a rating of 10 percent it does not approximate a higher or additional rating.  There is no evidence showing that there are any other manifestations of the right hand and wrist burns other than what he reported during the May 2005 examination.  

As there was no discernible scar of his right hand or wrist and as he has full range of motion of his right hand, the evidence is against a finding that residuals of the burns resulted include underlying soft tissue damage or cause limited motion.  Therefore disability due to the right hand and wrist burns do not approximate a compensable rating under either version of Diagnostic Code 7801.  Given the described location of the burns, it is clear that the affected area is less than 144 square inches.  Therefore disability due to the right hand and wrist burns do not approximate a compensable rating under either version of Diagnostic Code 7802.  Similarly, the evidence is against a finding that residual of the burns result in any manifestation analogous to an unstable scar.  Therefore, disability due to the right hand and wrist burns do not approximate a compensable rating for unstable scars under the pre-revision Diagnostic Code 7803 or the revised Diagnostic Code 7804.  

From the May 2005 examination report, the Board finds that disability due to the right hand and wrist burns do not approximate a compensable rating under either version of Diagnostic Code 7805 because the report tends to show that the Veteran's disability is limited to pain without any other functional limitations or other effects.  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The only manifestation of the Veteran's right hand and wrist burn is pain during cold weather and when the site comes in contact with an object.  As already discussed, pain is contemplated the scheduler criteria.  By his own account, the pain is irritating and of a level between 3 and 8 on a scale of 0 to 10.  There is no evidence that his level of symptomatology is not contemplated by the schedular criteria as that criteria makes no distinction between levels of pain.  Nor is the level or description of pain reported by the Veteran so great that it would lead the Board to conclude that it is not contemplated by the schedular criteria.  The first prong of the Thun test is therefore not satisfied and the Board declines to refer the matter for extraschedular consideration.  

There are numerous treatment records associated with the claims file but none of these include any reports of symptoms involving the Veteran's right hand and wrist burns disability.  He has not provided any other information regarding the disability.  From these facts, the Board concludes that the disability suffered by the Veteran due to his right hand and wrist burns has been unchanged during the course of his claim and appeal.  For this reason, the Board finds that there is no basis for assigning staged ratings based on a different level of disability for any period on appeal.  

Is summary, the preponderance of the evidence shows that disability due to the Veteran's right hand and wrist burn approximates a 10 percent rating, but no higher.  There is no reasonable doubt to be resolved as to any question in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A 10 percent disability rating for service-connected burns of the right hand and wrist is granted, subject to controlling regulations governing the payment of monetary benefits. 



____________________________________________
John E. Ormond, Jr.  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


